UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 04-2264



YUE ZHEN YANG,

                                                           Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


                               No. 04-2265



ZHAO LIN,

                                                           Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petitions for Review of Orders of the Board of Immigration
Appeals. (A79-309-174; A79-309-175)


Submitted:    April 13, 2005                 Decided:   April 28, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Thomas V. Massucci, New York, New York, for Petitioners. Peter D.
Keisler, Assistant Attorney General, Anthony W. Norwood, Senior
Litigation Counsel, Genevieve Holm, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated petitions for review, Yue Zhen Yang

and Zhao Lin (“Petitioners”), wife and husband and natives and

citizens of The People’s Republic of China, petition for review of

orders of the Board of Immigration Appeals (“Board”) denying their

motion to reopen.    The Petitioners claimed reopening was warranted

because of ineffective assistance of counsel, newly discovered

evidence and changed circumstances. In their petitions for review,

the Petitioners limit review to the issue of ineffective assistance

of counsel.     We deny the petitions for review.

             We review the Board’s denial of a motion to reopen for

abuse of discretion.     8 C.F.R. § 1003.2(a) (2004); INS v. Doherty,

502 U.S. 314, 323-24 (1992); Yanez-Popp v. INS, 998 F.2d 231, 234

(4th Cir. 1993).     A denial of a motion to reopen must be reviewed

with   extreme    deference,     since    immigration    statutes   do   not

contemplate    reopening   and   the     applicable   regulations   disfavor

motions to reopen.     M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).     We find the Board did not abuse its discretion.

          Accordingly, we deny the petitions for review.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          PETITIONS DENIED




                                   - 3 -